ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Transdev Services, Inc.                      )      ASBCA No. 59710
                                             )
Under Contract No. CQ12169-E                 )

APPEARANCES FOR THE APPELLANT:                      Alan B. Moldawer, Esq.
                                                     General Counsel
                                                    Bradon J. Smith, Esq.
                                                     Associate General Counsel

APPEARANCE FOR THE AUTHORITY:                       Jon B. Crocker, Esq.
                                                     Chief Counsel
                                                     Washington Metropolitan Area
                                                      Transit Authority

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 12 October 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59710, Appeal ofTransdev Services,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals